DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 11,095,875 in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arling (US 2018/0040237, “Arling”).
Regarding claim 1, Arling discloses a system for testing communication with a device, the system comprising:
- a multimedia receiver (See 100 fig.1-2 and ¶.7, a Universal Control Engine (UCE)) communicatively coupled to an electronic device (See 110 fig.1 and ¶.25, a , the multimedia receiver (See 100 fig.5-6, UCE) comprising: a test command initiator (See ¶.8, a UCE may utilize IR commands to power on an AV receiver appliance while CEC commands or another method may be used to select inputs or power down the same AV receiver appliance; or CEC commands may be used to power on and select inputs on a TV appliance while IR commands may be used to control the volume on the same TV appliance) configured to: 
- automatically identify the electronic device (See ¶.36, the data content of such a cell or element may comprise identification of a form of command/transmission to be used and a pointer to the required data value and formatting information for the specific command; See ¶.45, where such information is obtainable, the set up application may automatically create all or part of an appropriate rendering device input selection for the activity being configured),
- select at least one of a communication protocol known to be supported by the electronic device or a format of a command using the communication protocol for transmission to the electronic device based at least on the automatic identification of the electronic device (See ¶.7, a Universal Control Engine (UCE), which is adapted to provide device control across a variety of available control methodologies and communication media, such as for example various infrared (IR) remote control protocols; Consumer Electronic Control (CEC) as may be implemented over a wired HDMI connection; internet protocol (IP), wired or wireless; RF4CE wireless; Bluetooth (BT) wireless personal area network(s); UPnP protocol utilizing wired USB connections; See ¶.26, in general, transmissions to and from UCE device 100 may take the form of any convenient IR, RF, hardwired, point-to-point, or networked protocol, as necessary for a particular embodiment; See ¶.50, an exemplary UCE may also support selection, whereby receipt of a single user request from a controlling device may cause a series of commands to be issued to various appliances in order to configure a system appropriately for a particular user activity, such as for example, watching television); and 
- automatically program a controller to communicate with the electronic device based at least on the communication protocol or the format of the command using the communication protocol (See fig.6 and ¶.34, the UCE programming of an exemplary UCE device 100 may comprise a universal control engine core 650 together with a series of scalable software modules 652 through 660, each module supporting a particular appliance command protocol or method and provisioned as appropriate for a particular embodiment. By way of example, the illustrative embodiment of FIG. 6 may include an internet protocol (IP) module 652, a CEC over HDMI module 654, a Bluetooth module 656, an IR module 660, and other modules(s) 658, as appropriate for the particular application. The appliances to be controlled may include an IP enabled AV receiver 620, an IP enabled STB/DVR 610, TV 106, DVD player 108, and CD player 408. As illustrated, certain of these devices may be interconnected via HDMI 112 and/or Ethernet 670 interfaces. (In this regard, it should be appreciated that the illustrative interconnections 112 and 670 of FIG. 6 are intended to depict logical topography only, and accordingly details of exact physical cabling structure and/or the presence of any necessary switches, routers, hubs, repeaters, interconnections, etc., are omitted for the sake of clarity).

Regarding claim 2, Arling discloses “the electronic device is a sink media device (See fig.1 and ¶.8, the UCE may receive command requests from such a controlling device and apply the optimum methodology to propagate the command function(s) to TV, AV receiver, DVD player, etc.).”

Regarding claim 3, Arling discloses “the controller is a remote control device (See fig.1 and ¶.48, the series of steps performed by the UCE programming in order to convey a function command to an appliance in accordance with a command request 1300 received from a controlling device such as remote control 102 or 200, smart device 104 or 202, etc.).”

Regarding claim 4, Arling discloses “the automatic identification of the electronic device comprises automatically identifying at least one of a brand, make, or model of the electronic device (See ¶.41, identifying information may take the form of user-entered data such as an appliance type, brand and model number).”

Regarding claim 5, Arling discloses “the automatic identification of the electronic device comprises automatically identifying the electronic device by parsing information received from the electronic device via an audio/video interface (See ¶.33, the UCE device 100 may retrieve from the command data stored in memory 502 a preferred command transmission medium (e.g., IR, CEC over HDMI, IP over WiFi, etc.) and a corresponding command value and control protocol to be used in transmitting that command to an intended target appliance, e.g., TV 106, in a format recognizable by that appliance to thereby control one or more functional operations of that appliance; See fig.6, audio and/or video interfaces; See 112 fig.1 and ¶.25, HDMI interface).”

Regarding claim 6, Arling discloses “the communication protocol is one of: an infrared (IR) protocol; a radio-frequency (RF) protocol; an Internet Protocol (IP); or H16.0049US02- 44 - a 

Regarding claim 7, Arling discloses “the automatic programming of the controller comprises automatically programming the controller to use an infrared (IR) code associated with the electronic device (See ¶.48, performed by the UCE programming in order to convey a function command to an appliance in accordance with a command request 1300 received from a controlling device such as remote control 102 or 200, smart device 104 or 202, etc.; See 210 fig.6 and ¶.8, a UCE may utilize IR commands to power on an AV receiver appliance while CEC commands or another method may be used to select inputs or power down the same AV receiver appliance; or CEC commands may be used to power on and select inputs on a TV appliance while IR commands may be used to control the volume on the same TV appliance; See ¶.25, appliance commands may be issued by UCE 100 in response to infrared (“IR”) request signals 116 received from a remote control device 102, radio frequency (“RF”) request signals 118 received from an app 124 resident on a smart device 104).”

Regarding claim 8, it is a method claim corresponding to the system claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 9-14, they are claims corresponding to claims 2-7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, it is a computer-readable medium claim corresponding to the system claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 16-20, they are claims corresponding to claims 2-5 & 7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411